PER CURIAM.
For the reasons expressed in the opinion of this Court in the case of Nicholas v. Wainwright, 152 So.2d 458, the writ of habeas corpus heretofore issued is discharged and the petitioner remanded to custody pending expiration of his sentences but subject to any action that may be taken by the Board of Commissioners of State *718Institutions to allow or forfeit gain time pursuant to Ch. 944, F.S.A.
It is so ordered.
ROBERTS, C. J., and TERRELL, THOMAS, O’CONNELL and CALDWELL, JJ., concur.